Citation Nr: 0619218	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.




INTRODUCTION

The veteran had active service from July 1989 until April 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

PTSD was not manifested during service or within one year 
after separation from service and is not causally or 
etiologically related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  

Although the record indicates prior final adjudications of 
claims for various psychiatric disorders, the veteran's 
original claim of service connection for PTSD was received in 
December 2000.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) ((Holding in part that a claim based on the diagnosis 
of a new mental disorder stated a new claim when the new 
disorder had not been considered at the time of the prior 
Notice of Disagreement (NOD)).  The veteran was notified 
under the law of what evidence would substantiate his claims, 
and of the allocation of responsibility for obtaining such 
evidence, by way of letters dated in February 2002, November 
2003 and February 2005.

The February 2002 letter advised the veteran of the need to 
submit reports from private physicians who treated the 
veteran for PTSD since discharge.  The letter enclosed a 
questionnaire seeking additional information which would help 
the veteran's claim.  The February 2002 explained the 
elements of service connection generally and the specific 
requirements for service connection for PTSD.  Examples of 
non-combat stressors were provided.  The RO also requested 
the names of any other person or company that may have 
relevant records and provided authorization forms so VA could 
assist in obtaining those records.  Finally, the February 
2002 letter explained the treatment records from Cincinnati 
VA medical center had been obtained and that VA would obtain 
other federal records and would assist in trying to obtain 
private records.  

The November 2003 letter specifically requests information 
concerning evidence of a stressful experience during service 
and again requests any other records that may exist to 
support the claim.  The letter advised the veteran the 
service medical records were associated with the claims file 
and that VA would makes reasonable efforts to obtain 
additional evidence.  A February 2005 letter requested 
further information from the veteran towards substantiation 
of his claim, and advised the veteran that service medical 
records, service personnel records, treatment reports from VA 
medical center in Cincinnati, VA examination from Cincinnati 
and treatment reports from VA medical center in Gainesville 
were associated with the claims file.  The letter requests 
any evidence the veteran may have in connection with the 
claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim for service 
connection is being denied, no disability rating or effective 
date will be assigned.  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, service personnel records and VA outpatient 
treatment records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
connection with the claim in September 2002.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.


The Merits of the Claim:  Post Traumatic Stress Disorder

The veteran contends he has post traumatic stress disorder 
which is related to his service in the Persian Gulf.  The 
veteran has alleged his service in general was stressful, but 
particularly points to an incident wherein missiles landed 
close to his ship as the inservice stressor.  He also argues 
that although he was noted to have a personality disorder in 
service, such was not previously diagnosed and is therefore 
resulting from his service.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury diagnosed 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The Board does not reach the question of whether the veteran 
sustained a stressor under the above-cited law, as the 
preponderance of the competent medical evidence does not 
indicate that he has PTSD.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Specifically, although the 
veteran has received various forms of treatment for PTSD-like 
symptoms, such evidence was not generated towards 
ascertaining whether the veteran was diagnosed with the 
claimed disorder.  


The veteran participated in a VA PTSD study in 2002 which 
concluded with diagnoses of major depressive disorder and 
partial PTSD and a VA outpatient treatment record dated in 
December 2000 which noted the DSM-IV criteria for PTSD.  The 
December 2000 VA outpatient treatment record noted the 
veteran expressed a foreshortened future, nightmares, avoided 
thinking about the event, loss of interest in activities, 
irritability.  

Other evidence includes outpatient treatment records for both 
partial PTSD or no PTSD.  For example, a July 1999 VA 
outpatient treatment record contains a diagnosis of Axis I: 
rule out PTSD, and Axis IV: Stressors not obtained.  A 
September 1999 VA outpatient treatment record concludes with 
a diagnosis of partial PTSD with symptoms which mimic bipolar 
disorder.  An October 1999 VA treatment record notes the 
veteran's depressive symptoms worsened, but does not mention 
PTSD.  An August 2000 record concludes that based upon the 
veteran's self-report, he does not meet the diagnostic 
criteria for PTSD but is positive for clinical depression.  A 
September 2000 VA outpatient treatment report notes the 
veteran does not meet criteria for PTSD but appears to have 
partial PTSD symptoms, particularly related to increased 
arousal.  

Such evidence was generated with the purpose of recording 
medical treatment for symptoms, and not towards ascertaining 
a diagnosis.  The latter form of examination and its 
attendant focus would necessarily be more probative of this 
inquiry.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 
  
In pursuance of the duty to assist the veteran, and most 
significantly, the veteran had a VA examination in connection 
with his claim in September 2002.  During this examination 
the veteran denied intrusive distressing recollections of the 
traumatic event, noted some generalized nightmares but none 
specifically related to his military experience, denied 
avoiding talking about his military experience and revealed 
he is able to watch war movies without reaction.  He did not 
indicate a decreased interest in activities and was able to 
maintain a close relationship with his wife, nor did he have 
a feeling of a foreshortened future.  

The examiner's diagnostic impression was Axis I: mood 
disorder, not otherwise specified, Axis II: borderline 
personality disorder by history, Axis III: status post carpal 
tunnel syndrome surgery and Axis IV: psychosocial and 
environmental stressors, no acute issues.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  

Having evaluated such evidence, the Board finds the veteran 
does not have PTSD.  The fact that appellant was enrolled in 
a PTSD treatment program does not constitute evidence of a 
credible diagnosis of PTSD, since there is no indication that 
appellant's admission to the program was based upon a 
diagnosis adequate to prove entitlement to service 
connection.  Further, the results of this study found only 
partial PTSD or some symptomatology of PTSD. 

The September 2002 VA examination is more probative because 
it is based upon the veteran's history and a review of the 
entire claims file.  The VA examination considered all the 
criteria and symptomatology of PTSD as listed in DSM-IV.  The 
VA examiner also provided detailed reasoning for his 
findings.

The Board accordingly finds that the most competent and 
credible medical evidence shows that appellant does not have 
PTSD.  Therefore, service connection is not warranted because 
the veteran does not have a current diagnosis of a 
disability. 

The Board has also carefully considered the veteran's 
contention that although he was noted to have had a 
personality disorder in service, he was not so diagnosed 
prior to entry.  However, the law provides that personality 
disorders are not diseases within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  See 38 C.F.R. § 3.303(c), Part 4, § 
4.9 (2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted. See 38 C.F.R. §§ 3.303, 4.9, 4.127.

To the extent that the veteran contends that he has PTSD that 
results from military service, his opinion is not competent.  
It is well-established that  laypersons, such as the 
appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  


ORDER

Service connection for PTSD is denied.  


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


